MEMORANDUM **
Ranjeet Kaur, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) denial of her applications for asylum and withholding of removal, and request for relief under the Convention Against Torture (“CAT”). We lack jurisdiction to review the IJ’s adverse credibility finding, which is the sole issue in this case, because petitioner failed to raise it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.